Citation Nr: 1121616	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-42 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left femoral neck stress fracture with closed reduction and internal fixation (left hip disorder), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009  rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in February 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The Veteran opted for an informal conference with an RO decision review officer in lieu of the formal RO hearing she requested.  At the Board hearing, the Veteran requested leave to submit additional medical evidence related to her claim, and she waived initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's left hip disorder has not manifested with any ankylosis or impairment of the femur with moderate hip disability during the current rating period.

2.  The preponderance of the evidence shows the Veteran's left knee disorder has not manifested with any ankylosis, instability, cartilage symptoms, or range of motion limited on extension to -10 degrees or more, or limited on flexion to 30 degrees or less.

3.  The preponderance of the evidence shows the Veteran's right knee disorder has not manifested with any ankylosis, instability, cartilage symptoms, or range of motion limited on extension to -10 degrees or more, or limited on flexion to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for post-operative residuals of left hip disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5255 (2010).

2.  The requirements for an evaluation higher than 10 percent for left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5260.

3.  The requirements for an evaluation higher than 10 percent for right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA fully complied with the VCAA notice requirements.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported assessments based on consideration of the full history of the disabilities.  Neither the Veteran nor her representative has indicated that there are additional records or other evidence to be obtained.   In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  As a result, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

By way of history, service treatment records document in-service surgery, including insertion of pins, to repair a stress fracture of the left hip, as well as bilateral knee symptoms.  Rating decisions of March and April 2005 granted service connection for the left hip and bilateral knee disorders and assigned initial ratings of 10 percent for each, effective November 2004.  VA received the Veteran's current claims for increased ratings in December 2008.

Left Hip.

Normal range of motion for the hip on flexion is 0 to 125 degrees, and 0 to 45 degrees for abduction.  38 C.F.R. § 4.71a, Plate II.  The March 2005 rating decision notes that the RO assigned the Veteran's initial rating for her left hip disorder under DC 5255 for malunion of the femur.  Those codes provide for a 10 percent rating for malunion with slight knee or hip disability; a 20 percent rating with moderate knee or hip disability; and, a 30 percent rating with marked knee or hip disability.  See 38 C.F.R. § 4.71a, DC 5255.

Words such as "slight," "moderate," or "marked," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA outpatient records note the Veteran's complaints of chronic left hip pain on prolonged weight bearing.  She worked as a postal employee where her work required prolonged periods of standing.  A March 2009 x-ray examination report notes that a left hip x-ray showed no acute traumatic abnormalities or significant arthropathy.  Soft tissues were unremarkable, and the three pins were stable in position and appearance as compared to prior studies.  The Veteran did not use any assistive devices for ambulation.

The June 2009 examination report notes that the examiner did not have access to the claims file, but he took an extensive history from the Veteran and noted her VA electronic records.  The Veteran complained of daily left hip pain when active and significant stiffness.  On a scale of 1 to 10, the Veteran assessed her left hip pain on average as 8/10.  She reported further that weather change aggravated her symptoms, and she took multiple nonsteroidal anti-inflammatory medications on an as-needed basis for relief of her symptoms.  The Veteran noted that she was able to perform her job, though she did so with pain.  She denied any impact on attending to her activities of daily living, and she also denied flare-ups.  Physical examination of the left hip revealed significant tenderness to palpation over the greater trochanteric region.  Examination on range of motion revealed flexion of 0 to 80 degrees, extension to 30 degrees; abduction of 0 to 45 degrees; and, adduction to 30 degrees.  Normal stability of the left hip was noted; there was no locking, clicking, or presenting labral tear.  The examiner noted the x-ray report which indicated no remarkable abnormalities.  The diagnosis was healed left hip fracture.

The Board finds that the objective findings on clinical examination show that the Veteran's left hip disorder did not more nearly approximate moderate or marked disability.  While hip range of motion on flexion was 45 degrees less than normal, it was far in excess of the 0 to 45 degrees that would warrant a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5252.  To warrant a 20 percent rating, 0 to 30 degrees would be necessary.  Further, the left hip range of motion on abduction was 0 to 45 degrees.  All abduction beyond 10 degrees must be lost to warrant a 20 percent rating.  See DC 5253.  The examiner also noted that testing on repetitive use did not result in any additional loss of range of motion due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40 and 4.45.  The fact the Veteran's left hip manifested range of motion, albeit limited, by definition means there was no ankylosis.  See 38 C.F.R. § 4.71a, DC 5250.

The objective medical evidence actually shows no current malunion of the femur, as the x-rays show the screws are still in place.  Nor is a nonunion shown by the medical evidence.  While the rating criteria note the disability of the hip and knee under DC 5255, the Board has focused on the status of the Veteran's left hip, as both knees are rated separately and independently for their diagnosed disorders.  See 38 C.F.R. § 4.14.  In light of these factors, the Board finds the left hip more nearly approximated the assigned 10 percent rating as of the June 2009 examination.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5255.

The Veteran indicated on her October 2009 substantive appeal (VA Form 9) that the June 2009 examination was inadequate because neither the examiner nor the RO considered the finding of limitation of motion on extension.  The Board observes that the examiner noted the objective finding that the left hip range of motion on extension was limited to 30 degrees.  The examiner has no responsibility to apply the rating schedule; that is the province of the RO.  The Board finds no deficiency in the examination, and it was adequate for rating purposes.  The Veteran's real assertion, however, appears to be that the limitation of motion on extension should entitle her to a higher rating.  That is not in fact the case.

Only one rating is allowable for hip limitation of motion on extension, and that is 10 percent where extension is limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251.  The objective findings on clinical examination (with extension to 30 degrees) show the Veteran's left hip does not meet that criterion.  Based on the Veteran's current limitation of motion of extension, to include functional loss due to pain, weakness, etc., the rating would be noncompensable.

The Board notes that the General Counsel, VA, as opined that separate ratings are available for limitation of motion on flexion and extension of the knee where both are compensable.  See VAOPGCPREC No. 9-2004 (September 17, 2004), cited at 69 Fed. Reg. 59,990 (2004).  Assuming arguendo the General Counsel's interpretation of DCs 5260 and 5261 also applies to other DCs rated on the basis of limitation of motion, 10 percent would still be the left hip rating, especially if that was the sole basis on which the left hip was rated.  A claimant is not entitled to a rating for compensable limitation of motion and a rating for painful noncompensable limitation of motion.  (Emphasis added).  See 38 C.F.R. § 4.14; see also  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The requirements for an evaluation higher than 10 percent for post-operative residuals of left hip disorder are not met.  

Bilateral Knee Disorder.

The April 2009 rating decision reflects that the Veteran's bilateral knee disorder is rated analogously as chondromalacia on the basis of limitation of motion.  See 38 C.F.R. § 4.20.  Those criteria provide for a 10 percent rating for limitation of motion on flexion to 45 degrees; and a 20 percent rating for limitation of motion on flexion to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of motion on extension to -10 degrees warrants a 10 percent rating, and extension limited to -15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261.

The June 2009 examination report notes that the Veteran reported daily bilateral knee pain when active.  She assessed her daily pain on average as 8/10 in intensity.  The Veteran also reported occasional instability but denied locking or swelling.  She reported significant stiffness, and reported that aggravating factors included weather.  The Veteran had undergone a regimen of physical therapy but not steroid injections.  She took nonsteroid anti-inflammatory drugs as needed for pain relief.  Physical examination revealed diffuse peripatellar tenderness and reciprocation of her pain with compression on the patellar end of the femoral groove.  Otherwise there was no joint crepitus, warmth, redness, or swelling of either knee.  Range of motion was 0 to 120 degrees bilaterally with pain at the end point of each motion in each knee.  Anterior and posterior drawer, McMurray's, and Lachman's, tests were normal in each knee.  Both knees were stable to varus and valgus stress.  X-rays were read as having shown normal knees.  The examiner diagnosed bilateral patellofemoral pain syndrome.

Normal range of motion for the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The objective findings on clinical examination show each knee to have more nearly approximated the assigned 10 percent rating for functional loss due to pain.  38 C.F.R. § 4.7.  A higher, 20 percent, rating was not met or approximated, as extension was normal, and the limitation of motion on flexion was at the noncompensable rate.  See 38 C.F.R. § 4.71a, DC 5260.  Further, the examiner noted that testing of repetitive use did not result in additional loss of range of motion or increased pain.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  Nor is there a basis for a separate rating for non-limitation of motion symptomatology, as the objective findings revealed both knees were stable.

The January 2010 examination report notes that the claims file was not available to the examiner.  This factor does not impact the efficacy of the examination, however, as the examiner took a detailed history from the Veteran, which essentially was as she reported at the 2009 examination.  The report also clearly indicates the examiner reviewed the Veteran's electronic records.  The examination report notes that the Veteran complained of daily bilateral knee pain that tended to come and go throughout the day, depending on her activity.  She assessed the pain on average as 8/10, and she reported it was associated with instability but no locking or swelling.  There were times when the knee symptoms caused the Veteran difficulty sleeping, and she experienced morning stiffness.  The Veteran reported her physical therapy provided mild improvement in her symptoms as did her use of Ibuprofen.  Although the Veteran reported pain at work, she noted that she could perform her job appropriately, and she denied any impact on her activities of daily living.  The Veteran denied having experienced any flare-ups and the use of any assistive devices.  Physical examination revealed tenderness to palpation over the medial and lateral femoral condyle bilaterally, but there was no warmth, redness, swelling, or crepitus.  Range of motion was 0 to 90 degrees in each knee with pain at the end point of extension and flexion.  The examiner observed that there was no apparent explanation for why the Veteran's bilateral knee range of motion on flexion was 30 degrees less than at the June 2009 examination, and he noted concern that the Veteran did not put forth appropriate effort during the examination.  Anterior and posterior drawer, McMurray's, and Lachman's, tests were normal in each knee.  Both knees were stable to varus and valgus stress.  The examiner noted that x-rays of the knees were interpreted as normal, and that an MRI examination showed some mild chondromalacia, with no signs of avascular necrosis or other significant abnormality.  The diagnosis was bilateral patellofemoral pain syndrome with chondromalacia.

As at the June 2009 examination, the objective findings on clinical examination show each knee continued to more nearly approximate the assigned 10 percent rating.  A higher rating was not met or approximated, as range of motion on extension was normal, and the limitation of motion on flexion-even at 0 to 90 degrees, was noncompensable.  Further, the examiner noted that repetitive use testing did not result in any additional loss of range of motion or increased pain.  The Board notes the Veteran's reported subjective symptoms of instability, but the Board finds that actual diagnosis of instability or lateral instability is beyond the knowledge and experience of the average lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Board affords more weight to the specific varus and valgus stress tests conducted by the examiner at the 2009 and 2010 examination.  See 38 C.F.R. §§ 3.159(a)(1) and (2).  The fact the Veteran's knees manifested range of motion, by definition, shows there is no ankylosis in either knee.

In light of the above factors, the Board finds the preponderance of the evidence shows each knee has more nearly approximated a 10 percent rating throughout the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5260.  The assigned rating compensates the Veteran for her functional loss due to pain.  There is no factual basis for a staged rating for any part of the rating period.

The Veteran reported no inability or limitation on her ability to perform her job.  Hence, the issue of the appropriateness of referral for extraschedular consideration is not raised.  In any event, the Board finds the Veteran's disability picture is not exceptional, as the rating criteria describe each of her disabilities and the severity of their symptoms.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 



ORDER

Entitlement to an increased rating for post-operative residuals of left hip disorder is denied.

Entitlement to an increased rating for left knee disorder is denied.

Entitlement to an increased rating for right knee disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


